DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to amendment filed on 09/27/2021. Claim 17 has been canceled.

Claims 1-16 and 18-28 are presented for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 13-16 and 18-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gleissner et al. (US 2004/0152054), in view of Huntsman (US 2003/0192044), Robson et al. (US 2004/0006767).

As to claims 1, 21, 22, 25 and 26, Gleissner discloses the invention as claimed, including a method for accessing filter information comprising:
in a media player (Fig. 5) in communication with a storage medium (101, including data associated with a multimedia presentation (131, Fig. 1; 419, Fig. 4; ¶0051, “player software then begins the access and playback of audio and/or video content”),
a second storage medium (107, Fig. 1) includes filtering information associated with the multimedia presentation (119-155, Fig. 1; ¶0060, “content control system may allow a user to select the type of content in the audio and/or video content to filter or alter”; ¶0063, “alter or similarly censor a word, phrase, scene or similar portion of audio and/or video content when the filter is activated”), the filter information associated with at least one portion of the multimedia presentation (claim 20, “providing access to modify presentation of the media”; ¶0060; ¶0063, “allow the user to apply a range of options that may affect the filtering audio and/or video content. Some of examples of possible options include to mute a segment, skip segment, skip a related segment and similar possible censoring techniques”; ¶0067, “determine if a filter should be applied to the word or phrase that is about to be played (609)…the player may skip over a scene or segment of audio and/or video content that includes the content to be filtered”), the filter information further associated with at least one skip filtering action or at least one mute filtering action for the at least one portion of the associated multimedia presentation (¶0063, “mute a segment, skip segment, skip a related segment and similar possible censoring techniques”; ¶0067, “blurred, muted, bleeped or censored in a similar manner that obstructs the viewing or hearing of the filtered content”), 
providing for the presentation of the multimedia presentation pursuant to the activation or deactivation of the filtering information associated with the at least one portion of the multimedia presentation (¶0062, “content control system depends on the companion file 131 containing an identification of the categories of each of the segments, words and phrases…categorized based on whether it is related to sexual content, violent content, profane content, immoral content or similar content that a user may desire to filter”; ¶0063, “selection triggers a Boolean value that flags whether or not to playback, alter or similar censor a word, phrase, scene…when the filter is activated”; ¶0067, “during playback the player continually checks the current segment being played to determine if a filter should be applied to the word or phrase that is about to be played (block 609). In one embodiment, the player may skip over a scene or segment of the audio and/or video content that includes the content to be filtered.  In another embodiment, the content may be blurred, muted, bleeped or censored in a similar manner that obstructs the viewing or hearing of the filtered content”).

	Although Gleissner discloses a second storage medium (107, Fig. 1) includes filtering information associated with the multimedia presentation (119-155, Fig. 1), Gleissner does not specifically disclose determining whether a second storage medium includes filtering information associated with the multimedia presentation.
However, Huntsman disclose determining whether a second storage medium includes filtering information associated with the multimedia presentation (80, Fig. 3; ¶0016, “second disc contains a master filter for the specific unfiltered movie”; ¶0017, “the filter disc is loaded first. If an unfiltered media title is inserted without a corresponding filter disc, then the enhanced DVD player will play the unfiltered title disc…for a particular title, the user loads the content filter disc and the enhanced DVD 

Although Gleissner discloses the filter information further associated with at least one skip filtering action or at least one mute filtering action for the at least one portion of the associated multimedia presentation (¶0060; ¶0061; ¶0063; ¶0064; ¶0065; ¶0067, “during playback the player continually checks the current segment being played to determine if a filter should be applied to the word or phrase that is about to be played (block 609). In one embodiment, the player may skip over a scene or segment of the audio and/or video content that includes the content to be filtered.  In another embodiment, the content may be blurred, muted, bleeped or censored in a similar manner that obstructs the viewing or hearing of the filtered content”), Gleissner does not specifically disclose at least one preset recommendation based on a unique identifier of 
However, Robson discloses the filter information further associated with at least one preset recommendation based on a unique identifier (i.e., filter codes: Filter code "A", Filter code "V", Filter code "S") of the multimedia presentation (i.e., movie or video) for either automatic activation or deactivation of the at least one skip filtering action or the at least one filtering action during presentation of the multimedia presentation (¶0022, “The filtering device includes an extraction device that extracts the filter codes from the audio and/or video signal. The extracted filter codes are supplied to a processor that, based on the filter codes and the user supplied filtering criteria, determines whether the audio and/or video should be filtered. If filtering of the audio is to be performed, the processor causes an audio filter device to mute the portion of the audio containing the objectionable content”; ¶0046, “the filtering information includes one or more of three filter codes, which indicate the type of potentially objectionable material that is present”; ¶0048, “each A-code consists of a preamble containing the word being identified as potentially objectionable, which permits users to program their filtering device to filter (or not filter) on a word-by-word basis”; ¶0050-¶0053, “Filter code "V" (V-code or violence code) represents "Violence" and marks potentially objectionable violent material present in the video portion of the program”; ¶0056-¶0059, “Filter code "S" (S-code or sex code) marks potentially objectionable sexual content in the video portion of the program”; ¶0082; ¶0210). It would have been obvious to a person of ordinary skill in the art at the time of the 

As to claim 2, Gleissner discloses the method of claim 1 wherein the storage medium is a removable memory adapted for communication with a flash memory reader (101, Fig. 1; ¶0024, “media 101 or storage 107 may be a CD, DVD”; ¶0051, “a removable media storage article such as CD, DVD or similar storage medium”). 

As to claim 3, Gleissner discloses the method of claim 1 wherein the flash memory reader is selected from a group consisting of a universal serial bus port, a multimedia card reader, an SD card reader, and a compact flash card reader (It is noted that the flash memory reader includes magnetic disks, optical disks, and flash drives (CD, DVD, USB drive, SD card, and micro-SD card) are well known in the art; ¶0022; ¶0024; ¶0051, “a removable media storage article such as CD, DVD or similar storage medium”). 

As to claim 4, Gleissner discloses the method of claim 1 wherein the multimedia presentation comprises a movie (¶0023, “DVDs containing a movie"; 

As to claim 5, Gleissner discloses the method of claim 4 wherein the multimedia presentation comprises a movie stored on an optical storage medium (¶0023, “DVDs containing a movie"). 

As to claim 6, Gleissner discloses the method of claim 1 wherein the multimedia presentation comprises encoded video and audio data (¶0023, “password or other security mechanism may be required to access file”; ¶0025, “some portion thereof is encrypted or inaccessible until it is verified that the user has the proper permissions to access the file”; ¶0053, “data is encoded”; Fig. 1, item# 125 is decode/playback software).

As to claim 7, Gleissner discloses the method of claim 6 wherein the multimedia presentation comprises motion pictures expert group encoded video and audio data (¶0023, “motion picture studio or distributor may manufacture and sell DVDs containing a movie”).

	As to claim 13, Gleissner discloses the method of claim 1 further comprising loading the filtering information from the second storage medium into a local memory (¶0027, “audio and/or video content is obtained from media 101, e.g., a CD or DVD in a local drive 105"). 

providing for selectively loading the filtering information from the second storage medium into the local memory (¶0060, “content control system may allow a user to select the type of content in the audio and/or video content to filter or alter…"; ¶0065). 

As to claim 15, Gleissner discloses determining whether there is sufficient space in the local memory (It is noted that operating system can determine the amount of available memory space in local memory that is well known in the art). 

As to claim 16, Gleissner discloses the method of claim 1 wherein the operation of providing for presentation of the multimedia presentation pursuant to the filtering information further comprises reading the filtering information from the second storage medium (¶0060, “content control system may allow a user to select the type of content in the audio and/or video content to filter or alter…"; ¶0065).

As to claim 18, it is rejected for the same reasons set forth in claim 1 above. In addition, Gleissner discloses a media player comprising: 
a processing configuration in communication with a first memory reader configured to receive and read information from a first storage medium including data associated with a multimedia presentation (¶0021, “access and play audio and/or video content from a random access or sequential storage device”; ¶0024; ¶0027, “audio and/or video content is obtained from media 101”); and 
the processing configuration in communication with at least one second memory reader configured to read filter information from a second storage medium (¶0060, “content control system may allow a user to select the type of content in the audio and/or video content to filter or alter”; ¶0063, “alter or similarly censor a word, phrase, scene or similar portion of audio and/or video content when the filter is activated”). 

As to claim 19, Gleissner discloses the media player of claim 18 wherein the second memory reader is selected from at least the group comprising a universal serial bus port, a multimedia card reader, an SD card reader, and compact flash card reader (It is noted that the flash memory reader includes magnetic disks, optical disks, and flash drives (CD, DVD, USB drive, SD card, and micro-SD card) are well known in the art; ¶0022; ¶0024; ¶0051, “a removable media storage article such as CD, DVD or similar storage medium”). 

As to claim 20, Gleissner discloses the method of claim 1 further comprising analyzing a master index on the second storage medium, the master index providing a list of all multimedia presentations which have associated filtering information (703, Fig. 7; ¶0062, “content control system depends on the companion file 131 containing an identification of the categories of each of the segments, words and phrases…categorized based on whether it is related to sexual content, violent content, profane content, immoral content or similar content that a user may desire to filter”; ¶0063; ¶0065, “indicator 703”).

activating each of the plurality of filtering actions based on the applied determination (¶0063, “selection triggers a Boolean value that flags whether or not to playback, alter or similar censor a word, phrase, scene…when the filter is activated”; ¶0067, “the player continually checks the current segment being play to determine if a filter should be applied to the word or phrase…the player may skip over a scene or segment”).

As to claim 24, it is rejected for the same reasons set forth in claim 1 above. In addition, Gleissner discloses further comprising deactivating each of the plurality of filtering actions based on the applied determination (It is noted that when the (media) player determines that a filter should not be applied to the content of the multimedia, then the filtering actions are obviously not required to be activated; ¶0063, “selection triggers a Boolean value that flags whether or not to playback, alter or similar censor a word, phrase, scene…when the filter is activated”; ¶0067, “the player continually checks the current segment being play to determine if a filter should be applied to the word or phrase…the player may skip over a scene or segment”).

As to claim 27, Gleissner discloses the method of claim 1, wherein the aspect of the multimedia presentation is one of genre, a title, an actor, or a date (209, Fig. 2; ¶0047, “content from other audio and/or video content may be used or cross referenced with content from the viewed or heard audio and/or video content based on similar language content, characters, subject matter, actors or similar criteria”; ¶0063).

As to claim 28, it is rejected for the same reasons set forth in claim 1 above. In addition, Gleissner discloses further comprising: altering the subset of the plurality of filtering actions for the multimedia presentation prior to applying the portion of the subset (Figs. 6-7; ¶0062; ¶0063; ¶0064; ¶0065; ¶0067, In one embodiment, the player may skip over a scene or segment of the audio and/or video content that includes the content to be filtered.  In another embodiment, the content may be blurred, muted, bleeped or censored in a similar manner that obstructs the viewing or hearing of the filtered content“).

Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gleissner et al., Huntsman, Robson et al., further in view of Durden et al. (US 2004/0261099).

As to claims 8 and 9, Gleissner does not specifically disclose wherein the filter information comprises at least one identification of a start time and end time associated with a portion of the movie along with a filtering action, and at least one identification of a start location and an end location associated with a portion of the movie along with a filtering action.
However, Durden discloses wherein the filter information comprises at least one identification of a start time and end time associated with a portion of the movie along with a filtering action, and at least one identification of a start location and an end location associated with a portion of the movie along with a filtering action (Fig. 4; Fig. 8; Table II; Table III; ¶0058; ¶0059; ¶0060; ¶0069, “"Timestamp" indicates when the associated ratings, content attributes, and actions begin”; ¶0071; ¶0076; ¶0077; ¶0078; ¶0080; ¶0081; ¶0082; ¶0112). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the system of Gleissner to include wherein the filter information comprises at least one identification of a start time and end time associated with a portion of the movie along with a filtering action, and at least one identification of a start location and an end location associated with a portion of the movie along with a filtering action, as taught by Durden because it would enable viewers to easily control and manage the presentation of multimedia based on specified types of rating categories and content attributes that the viewer desires not to be presented (Durden, Abstract).

As to claim 10, Gleissner discloses the method of claim 8 wherein the filtering action is comprises at least one of blurring and cropping (¶0067, “determine if filter should be applied to the word or phrase…the player may skip over a scene or segment of the audio and/or video content that include the content to be filtered…the content may be blurred, muted, bleeped, or censored in a similar manner”). 

As to claim 11, Gleissner discloses the method of claim 8 further comprising a content identifier (¶0035, “an identifier for a scene"; ¶0056, “word section includes a word instance index that identifies the position of the word in the word section sequence…identification or pointer…the scene section includes an index to identify the 

As to claim 12, Gleissner discloses the method of claim 11 wherein the content identifier is selected from a group consisting of violence, sex and nudity, language, and other (¶0035; ¶0056; ¶0062, “identification of the categories of each of the segments, words, and phrases in the transcript…categorized based on whether it is related to sexual content, violent content, profane content, immoral content or similar content that a user may desire to filter”). 

Conclusion
Applicant’s arguments with respect to claims 1-16 and 18-28  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Jungwon Chang/
Primary Examiner, Art Unit 2454
October 6, 2021